Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on11/10/2022 has been entered. Claim(s) 1-6, 8, 9, 12, 14-15, 17-27, 29-75 is/are pending in the application.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 12, 14-15, 17-27, 29-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. Patent App Pub 20180367484) in view of Ponnusamy (U.S. Patent App Pub 20210136129) further in view of Kuchoor (U.S. Patent App Pub 20150033149) in view of Brander (U.S. Patent App Pub 20140215356).

	Regarding claim 1,
Rodriguez teaches computer system that is configured to communicate with one or more output generation components and one or more input devices, the computer system comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: while displaying, via an output generation component of the one or more output generation components, a first user interface while a shared-content session between the computer system and an external computer system is active: (See paragraphs 358-359, 367 Rodriguez teaches an active session sharing between multiple people.
receiving an indication that first content has been selected for the shared- content session at the external computer system, wherein the first content is associated with a first application on the computer system; and (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches receiving a notification that the content is being shared and to join when active sharing session)
in response to receiving the indication that the first content has been selected for the shared-content session, outputting, via an output generation component of the one or more output generation components, (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches sharing and outputting the output content to the other users)
after outputting the first notification and while the shared-content session between the computer system and the external computer system is active, outputting, via an output generation component of the one or more output generation components, the first content using the first application that is associated with the first content. (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches after outputting a notification sharing the screen/content with the other user who joins the session that was active)
Rodriguez does not explicitly teach but Ponnusamy teaches a first notification generated by a second application that is different from the first application that is associated with the first content. (See paragraphs 55 -56, Ponnusamy teaches notifications from the main app regarding people entering and leaving the video chap conference with sharing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ponnusamy with Rodriguez because both deal with video conferencing. The advantage of incorporating the above limitation(s) of Ponnusamy into Rodriguez is that Ponnusamy teaches the first user is able to have the convenience and efficiency of opening a file directly on the second device with confidence that the first user is able to quickly and dynamically inspect a content element of the file on an actively paired device offering a more capable application or convenient user input device (such as the keyboard of the first device) for inspecting the content element., therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Ponnusamy)
Rodrigues and Ponnsamy do not explicitly teach but Kuchoor teaches in response to receiving the indication that the first content has been selected for the shared-content session, outputting, via an output generation component of the one or more output generation components, a first notification generated by a second application that is different from the first application that is associated with the first content, wherein outputting the first notification includes displaying an indication that the first content is being shared in the shared-content session.(See paragraphs 83-85, 115, Kuchoor teaches the system generates automatically a message to information user A that user A is sharing the screen. In a specific implementation, the message is displayed in user A's chat window. In a specific implementation, the message includes the following text, "You are sharing your screen." In another specific implementation, the message is displayed outside the chat window. This is a notification in a second app outside the chat window which is a notified of the sharing of content on the scree the original app )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kuchoor with Rodriguez and Ponnusamy because both deal with video conferencing. The advantage of incorporating the above limitation(s) of Kuchoor into Rodriguez and Ponnusamy is that Kuchoor teaches the content feeds are assigned to the initiated screen sharing session, where the data associated with the screen sharing session is saved to multiple content feeds, and thus enables the users to instantly share valuable information without leaving the system and also improves the image quality., therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0008], Kuchoor)
Rodriguez, Ponnusamy, and Kuchoor do not explicitly teach but teaches wherein the first notification generated by the second application is displayed over the first  user interface. (See paragraphs 60, 65, 77, figures 5-7, Brander teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Brander with Rodriguez and Ponnusamy and Kuchoor because both deal with video conferencing. The advantage of incorporating the above limitation(s) of Brander into Rodriguez and Ponnusamy and Kuchoor is that Brander teaches  where the obfuscation element provides added security by preventing the receiving device from determining the number characters of a password and preventing the receiving device from perceiving the number of masked characters in the password textbox, thus protecting confidential information from being transmitted to a receiving device, and hence avoiding a potential security risk in an efficient manner, therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0003], Brander)

	Regarding claim 2,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, wherein the first user interface is a user interface of a third application that is different from the first application that is associated with the first content.(See figures 8c, 8d, paragraphs 366, 367, Rodriguez teaches a third application of a third user being associated with shared content.)

	Regarding claim 3,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, wherein: outputting the first content using the first application that is associated with the first content includes displaying the first content in a second user interface, and the first notification generated by the second application includes a representation of the first content that is displayed in the second user interface. (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches after outputting a notification sharing the screen/content with the other user who joins the session that was active . A second user being a part of the sharing session)

	Regarding claim 4,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 3, the one or more programs further including instructions for: while displaying the first content in the second user interface, and while the second user interface occupies a first amount of available display area, detecting a second input directed to the second user interface; and (See paragraphs 367-368, 370 Rodriguez teaches detecting second users in the sharing session and determining their display size)
in response to detecting the second input directed to the second user interface, initiating a process to display the first content in an expanded display mode, including increasing a size of the first content in the available display area. (See paragraphs 399, 402, Rodriguez teaches resizing and increase size of content in display)

	Regarding claim 5,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 4, the one or more programs further including instructions for: while displaying the first content in the expanded display mode, displaying a first shared- content session indicator that indicates that the computer system is connected to the shared- content session. (See paragraphs 399, 402, figure 10b, 10c, Rodriguez teaches expanding the content session on the device)

	Regarding claim 6,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 4, the one or more programs further including instructions for: while displaying the first content, displaying one or more graphical user-interface objects of the first user interface, including displaying a portion of the first content that overlaps the one or more graphical user-interface objects of the first user interface. (See paragraphs 370-372 and figures 8a, 8b, 8c, 8d, 8e, Rodriguez teaches first content video overlapping with other content)

	Regarding claim 8,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 7, wherein outputting the first content includes: in accordance with a determination that outputting the first content does not include displaying a visual representation of the first content, navigating to the first application; and  (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches sharing and outputting the output content to the other users)
in accordance with a determination that outputting the first content includes displaying the visual representation of the first content, displaying a first shared-content session object that includes information associated with the shared-content session and/or one or more selectable shared-content session function options that, when selected, cause the computer system to perform a respective function associated with the shared-content session without navigating to the first application. (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches sharing and outputting the output content to the other users and wherein the function is in the shared window and not necessarily in the app itself)

	Regarding claim 9,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, the one or more programs further including instructions for: receiving an indication that the first content has been ended; and (See paragraphs 210, 228, Rodriguez teaches stopping or ending content
in response to receiving the indication that the first content has been ended, displaying a content-ended notification that includes an indication of a participant of the shared-content session that caused the first content to end. (See paragraphs 210, 228, Rodriguez teaches updating users of the stopping in the shared session)

	Regarding claim 12,
Rodriguez, Ponnusamy, and Kuchoor teaches the computer system of claim 1, the one or more programs further including instructions for: detecting a first input corresponding to selection of the first notification; and (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches receiving a notification that the content is being shared and to join when active sharing session)
in response to detecting the first input corresponding to selection of the first notification, displaying a second shared-content session object that includes one or more selectable options that, when selected, cause the computer system to perform a respective function associated with the shared-content session. (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches displaying a second content chat or video or other sharing content in the session)

	Regarding claim 14,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches computer system of claim 1, the one or more programs further including instructions for: while outputting the first content, detecting, via the one or more input devices, an input corresponding to a request to change output of the first content; and in response to detecting the input corresponding to the request to change output of the first content, outputting the first content in accordance with the request to change output of the first content. (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches receiving a notification that the content is being shared and to join when active sharing session and changing the video )

	Regarding claim 15,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches computer system of claim 1, the one or more programs further including instructions for: detecting an input corresponding to a request to output the first content; and in response to detecting the input corresponding to a request to output the first content: (See paragraphs 51, 149, Rodriguez teaches a request for content)
in accordance with a determination that the first application is not available on the computer system, displaying a user interface of a second application that provides a capability to download the first application and displaying, in the user interface of the second application, a selectable download option that, when selected, causes the computer system to initiate downloading of the first application. (See paragraphs 51, 149, Rodriguez teaches downloading the content after the request for content)

	Regarding claim 17,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches computer system of claim 1, wherein: the first content includes one or more window controls of a user interface displayed by the external computer system, the one or more window controls corresponding to display options for the user interface displayed by the external computer system, and outputting, via an output generation component of the one or more output generation components, the first content using the first application that is associated with the first content includes displaying a representation of the one or more window controls in a disabled state. (See paragraphs 215, 208, Rodriguez teaches one or more window controls being used by the sharer of the content who has control and others do not)

	Regarding claim 18,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, wherein outputting, via an output generation component of the one or more output generation components, the first content using the first application that is associated with the first content is performed in accordance with a determination that the computer system is entitled to the first content, the one or more programs further including instructions for: in response to receiving the indication that the first content has been selected for the shared-content session: (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches receiving a notification that the content is being shared and to join when active sharing session)
in accordance with a determination that the computer system is not entitled to the first content, outputting an entitlement-required notification. (See figure 8a, 8b, 8c, 8d, paragraphs 418-419  Rodriguez teaches making a session private unless allowed in )

	Regarding claim 19,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 18, the one or more programs further including instructions for: detecting, via the one or more input devices, an input corresponding to selection of the entitlement-required notification; and in response to detecting the input corresponding to selection of the entitlement-required notification, displaying a selectable obtain-entitlement option that, when selected, initiates a process to obtain an entitlement that enables access to the first content. (See 418-419  Rodriguez teaches making a session opened with proper credentials )

	Regarding claim 20,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 19.
Ponnusamy further teaches wherein: in accordance with a determination that the first content has been selected for the shared- content session using a first entitlement, the obtain-entitlement option, when selected, initiates a process to obtain the first entitlement; and (See paragraphs 46, 31, Ponnusamy teaches credentials to authenticate)
in accordance with a determination that the first content has been selected for the shared- content session using a second entitlement that is different from the first entitlement, the obtain- entitlement option, when selected, initiates a process to obtain the second entitlement. (See paragraphs 46, 31, Ponnusamy teaches credentials to authenticate using sso of other content) See motivation to combine for claim 1.

	Regarding claim 21,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 19.
Ponnusamy further teaches the one or more programs further including instructions for: detecting a set of one or more inputs that result in obtaining the entitlement, the one or more inputs including an input corresponding to selection of the obtain-entitlement option; and (See paragraphs 46, 31, Ponnusamy teaches credentials to authenticate)
in response to detecting the set of one or more inputs that result in obtaining the entitlement, outputting the first content according to a status of the first content with respect to the shared-content session. (See paragraphs 46, 31, Ponnusamy teaches credentials to authenticate entitlement of content) See motivation to combine for claim 1.
 
	Regarding claim 22,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, the one or more programs further including instructions for: in response to receiving the indication that the first content has been selected for the shared-content session: (See figure 8a, 8b, 8c, 8d, paragraphs 363, 364, 367,  Rodriguez teaches receiving a notification that the content is being shared and to join when active sharing session)
in accordance with a determination that the computer system does not have an entitlement that was used to select the first content for the shared-content session at the external computer system, foregoing output of the first content. (See paragraphs 157, 38, Rodriguez teaches  roles and authorization for shared content so only authorized users can access it)

	Regarding claim 23,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1.
Ponnusamy  further teaches wherein outputting the first content includes outputting the first content in a fifth user interface while the fifth user interface is in a first display state, the one or more programs further including instructions for: while the fifth user interface is in the first display state, detecting a request to change the display state of the fifth user interface; (See paragraphs 28, 40, 57, Ponnusamy teaches a fifth app and user interface)
in response to detecting the request to change the display state of the fifth user interface, changing the display state of the fifth user interface to a second display state, different from the first display state, according to the request to change the display state of the fifth user interface; while the fifth user interface is in the second display state, receiving an indication that second content, different from the first content, has been selected for the shared-content session at a second external computer system; and in response to receiving the indication that second content has been selected for the shared-content session, outputting the second content in the second display state. (See paragraphs 28, 40, 57, Ponnusamy teaches a fifth app and user interface being allowed to share content and display in one of the interfaces. See figure 1.) See motivation to combine for claim 1.

	Regarding claim 24,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, the one or more programs further including instructions for: receiving an indication that a first event that meets first notification criteria has occurred in the shared-content session; after receiving the indication that the first event that meets the first notification criteria has occurred in the shared-content session, receiving an indication that a second event that meets the first notification criteria has occurred in the shared-content session; and (See paragraphs 142-143, Rodriguez teaches a first shared event and a second shared event with criteria with notifications)
after receiving the indication that the second event that meets the first notification criteria has occurred in the shared-content session: (See paragraphs 148, 150 Rodriguez teaches a second event meeting a criteria)
in accordance with a determination that notification-suppression criteria are met, the notification-suppression criteria including a criterion that is met when the indication that the second event has occurred is received before notification of the first event is output, outputting a notification of the second event without outputting a notification of the first event; and in accordance with a determination that the notification-suppression criteria are not met, outputting the notification of the first event and outputting the notification of the second event. (See paragraphs 426, 426, 394, Rodriguez teaches suppressing/removing information and notifications via chat interface)  

	Regarding claim 25,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, the one or more programs further including instructions for: receiving an indication that a third event that meets second notification criteria has occurred in the shared-content session; receiving an indication that a fourth event that meets the second notification criteria has occurred in the shared-content session; and after receiving the indication that the fourth event that meets the second notification criteria has occurred in the shared-content session: (See paragraphs 287, 321, Rodriguez teaches predefined criteria used to notify users)
in accordance with a determination that notification-aggregation criteria are met, the notification-aggregation criteria including a criterion that is met if the third event and the fourth event are determined to be of a same type of event, outputting a first notification; and in accordance with a determination that the notification-aggregation criteria are not met: outputting a second notification that is different from the first notification; and outputting a third notification that is different from the first notification and the second notification. (See paragraphs 321, 322, 287, Rodriguez teaches similar/same events can be ranked and notified the users of)

	Regarding claim 26,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, the one or more programs further including instructions for: ceasing output of the first content via an output generation component of the one or more output generation components; and (See paragraphs 175, 210, 315, Rodriguez teaches that the content control is stopped)
after ceasing output of the first content via an output generation component of the one or more output generation components and while the first content is in the shared-content session: in accordance with a determination that shared-content-reminder criteria is met, outputting a shared-content-reminder notification that indicates that the first content is in the shared-content session. (See paragraphs 175, 176, 343, Rodriguez teaches reminder that video content is ready)

	Regarding claim 27,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches the computer system of claim 1, wherein the first notification includes a link associated with an application on the computer system, and wherein the link is provided by the external computer system, the one or more programs further including instructions for: receiving an input corresponding to a selection of the link; and in response to receiving the input corresponding to a selection of the link: (See paragraphs 293-294, Rodriguez teaches selection of a link)
in accordance with a determination that the link corresponds to a first portion of the application, displaying the first portion of the application; and in accordance with a determination that the link corresponds to a second portion of the application different from the first portion of the application, displaying the second portion of the application. (See paragraphs 293-294, 336 Rodriguez teaches displaying the link in the sharing )

Claim 29 list all the same elements of claim 1, but in method form system than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 29.  Further, Rodriguez teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a computer system that is in communication with one or more output generation components and one or more input devices, the one or more programs including instructions for: (See paragraphs 12, 456, Rodriguez)

Claim 30 list all the same elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 30.  

Regarding claim 31,
Rodriguez, Ponnusamy, Kuchoor, Brander  teaches computer system of claim 1.
Kuchoor further teaches wherein the second application is a system-level application at the computer system. (See paragraphs 151-153, Kuchoor teaches system level apps) See motivation to combine for claim 31.

Claims 32-53 list all the same elements of claims 2-6, 8-9, 12, 14-15, 17-27, 31 but in CRM form rather than system form.  Therefore, the supporting rationale of the rejection to claims 2-6, 8-9, 12, 14-15, 17-27, 31 applies equally as well to claims 32-53.  

Claims 54-75 list all the same elements of claims 2-6, 8-9, 12, 14-15, 17-27, 31 but in method form system than method form.  Therefore, the supporting rationale of the rejection to claims 2-6, 8-9, 12, 14-15, 17-27, 31 applies equally as well to claims 54-75.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form.                                                                                                                                                              1. Marianko, U.S. Patent App 20160180259, teaches 20160180259The system has a processor (105) for sending a command to control one of associated preset resources in response to a start time and an end time, where a preset parameter includes a recording profile. The preset information includes a preconfigured recording profile, where the preconfigured recording profile includes an audio visual (AV) workflow function. The AV workflow function includes an encoding profile, where the encoding profile includes a video CODEC preset parameter, a resolution preset parameter and a video bitrate preset parameter.
2. Brander, U.S. Patent App Pub  20140215356, teaches A method, transmitting device, and computer-readable storage medium are provided for sharing image data between a source device and at least one receiving device. In one implementation, a method is provided for periodically sending image data of a shared screen to the at least one receiving device using a sharing connection. The method also receives a request associated with activating a user interface component involving confidential information, suspends updating of the image data responsive to the received request, and periodically sends suspended image data to the at least one receiving device while updating is suspended.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444